Citation Nr: 9920754	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970, and from November 1970 to October 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
degenerative changes involving disc space L4-L5 and L5-S1, 
with radiculopathy and osteoarthritis, rated as 60 percent 
disabling; residuals of a right ankle fracture, rated as 10 
percent disabling; bilateral plantar warts, rated as 10 
percent disabling; post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling; residuals of a rib fracture, 
rated as noncompensably disabling; and a heat rash, rated as 
noncompensably disabling; the combined disability rating is 
70 percent.  

2.  The veteran's non-service-connected disorders include 
residuals of a right shoulder injury, including cervical 
spine osteoarthritis, and pain and weakness of the right 
hand, and morbid obesity. 

3.  The veteran has completed high school, his military 
occupational specialty was tank crewman, he worked after 
service in various jobs, including groundskeeper/ maintenance 
worker, worked as a cook in 1989, and he reports being 
unemployed since 1989. 

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular physical disabilities, are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341.  In the instant case, the veteran's service-
connected disabilities constitute a combined rating of 70 
percent disabling, and one disability is ratable at 40 
percent or more. 

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the term unemployability, as used in 
VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91, 57 
Fed.Reg. 2317 (1992).

The evidence of record shows that the veteran completed high 
school, that his military occupational specialty was tank 
crewman, that he served for 13 years, and earned various 
medals, including the Vietnam Service Medal with two stars, 
Vietnam Campaign Medal with device, the Combat Action Ribbon, 
and the Vietnam Cross of Gallantry.  

The veteran worked after service as a 
groundskeeper/maintenance worker, worked as a cook in 1989, 
and is currently unemployed.  The Board notes that the 
veteran reports that he has been unemployed since 1989. 

During a personal hearing in May 1998, the veteran testified 
that: from August 1981 through July 1985 he had worked as a 
groundskeeper/maintenance worker, which was the veteran's 
longest period of continuous employment; he last worked as a 
cook in 1989, when he was laid off; he had sought but not 
obtained other employment; in service he worked as a diesel 
mechanic; due to his service-connected disabilities of the 
back and ankle, he was not capable of doing the job of a 
cook, which involved a lot of standing, or as a diesel 
mechanic, which involved bending, crawling, and picking up 
things; that his low back disability worsened beginning in 
1989; and that he had sought employment through private 
agencies.   

The veteran's service-connected disabilities consist of 
degenerative changes involving disc space L4-L5 and L5-S1, 
with radiculopathy and osteoarthritis, rated as 60 percent 
disabling; residuals of a right ankle fracture, rated as 10 
percent disabling; bilateral plantar warts, rated as 10 
percent disabling; PTSD, rated as 10 percent disabling; 
residuals of a rib fracture, rated as noncompensably 
disabling; and a heat rash, rated as noncompensably 
disabling, for a combined rating of 70 percent disabling.

The veteran's service-connected degenerative changes 
involving disc space L4-L5 and L5-S1, with radiculopathy and 
osteoarthritis, are primarily manifested by symptomatology 
which includes marked degenerative changes of the lumbar 
spine, with osteoarthritis, tense musculature in the low 
back, and discomfort with all range of motion testing. 

The veteran's non-service-connected disorders include 
residuals of a right shoulder injury, including cervical 
spine osteoarthritis, with pain of the neck and pain and 
weakness of the right hand, obesity, and a history of alcohol 
abuse and nicotine addiction.  He was also treated for 
various disorders, including low HDL, hematuria, and benign 
prostatic hypertrophy.  The veteran reported that he could 
not cook due to right-handed weakness.  In May 1997, the 
impression was early degenerative osteophyte formation in the 
thoracic spine, laterally.  The Board notes that the 
veteran's weight in March 1997 was 249 pounds, and that the 
veteran had an obese abdomen which caused some accentuation 
of the lumbar spine.  A VA neurological examination in March 
1997 resulted in the impression that the veteran's complaints 
of intermittent numbness extending from the mid-abdomen 
distally was suggestive for a spinal cord, and not a 
peripheral nerve, lesion.  

The veteran's non-service-connected disorders undoubtedly 
contribute to his inability to obtain or maintain employment.  
The veteran's employment was terminated in 1989 due to a lay 
off which was unrelated to his disability.  

In this veteran's case, the veteran is not shown to be unable 
to obtain or maintain substantially gainful employment due to 
his service-connected disabilities of degenerative changes 
involving disc space L4-L5 and L5-S1, with radiculopathy and 
osteoarthritis, residuals of a right ankle fracture, 
bilateral plantar warts, PTSD, residuals of a rib fracture, 
and a heat rash.  The Board may not consider the veteran's 
non-service-connected disabilities in determining whether a 
total rating due to individual unemployability due to 
service-connected disabilities is warranted under VA 
disability benefits law.  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  See also Hatlestad 
v. Brown, 5 Vet. App. 524 (1993).

Although the veteran's service-connected disabilities are 
productive of considerable industrial impairment, based on 
the evidence of record, the Board finds that the disability 
does not preclude him from securing or following a 
substantially gainful occupation.  See 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a total rating for compensation 
purposes based on unemployability due to service-connected 
disabilities.

The Board has considered the applicability of the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to this issue on appeal and considered the evidence 
favorable to his claim, but the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 3.102 (1998). 


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

